Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 24th, 2022 has been entered.
Status of Claims
This communication is a first office action, non-final rejection on the merits.  Claims 1, 3, 5, and 7, as amended, are currently pending and have been considered below. Claims 2, 4, and 8, as originally filed, are currently pending and have been considered below. Claim 6 has been cancelled. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. (US 2009/0000857; hereinafter Sugiyama) in view of Anderson et al. (US 2015/0224845; hereinafter Anderson) in further view of Sugasawa (USP 4,673,194; hereinafter Sugasawa).
Regarding Claim 1:
	Sugiyama discloses wherein the vehicle control system is configured to obtain torque that is generated by the steering torque applying portion and to output the torque to the steering device…based on a difference between the first vehicle height and the second vehicle height respectively detected by…the first and second vehicle height information detecting points (Sugiyama, Para. [0026-0029], Sugiyama discloses a vibration suppression current calculator which calculates the steering vibration and suppresses the steering vibration, (see Para. [0041]) and the unbalance of the tires (i.e. difference in first and second height information, see Para. [0040])).
	Anderson, in the same field of endeavor of vehicle control, discloses feed-forward control (Anderson, Para. [0262], Anderson discloses torque control performed by a feed-forward control system)…a steering device including a steering torque applying portion that is capable of generating torque by operating a steering (Anderson, Para. [0030], Anderson discloses an electric power steering system capable of generating torque by steering);
a first vehicle height information detecting portion which includes a first sensor configured to detect a first vehicle height between a left side of a vehicle body of a vehicle and a left side wheel of the vehicle (Anderson, Para. [0383-0384], Anderson discloses sensors such as laser, radar, sonar, lidar or camera are used to measure the road in front of each tire (i.e. vehicle height information), 
a second vehicle height information detecting portion…configured to detect a second vehicle height between a right side of the vehicle body and a right side wheel of the vehicle (Anderson, Para. [0383-0384], Anderson discloses sensors such as laser, radar, sonar, lidar or camera are used to measure the road in front of each tire (i.e. vehicle height information), the examiner interprets the vehicle height information detection portion of Anderson determines the height information for the entire road surface in front of the vehicle (i.e. front of both left and right tires)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Sugiyama to include a suspension system and vehicle height detection system for determining the surface of the upcoming road (i.e. vehicle height information) in front of the tires as disclosed by Anderson in order to suppress the vibration of the vehicle which includes improving ride comfort, overall vehicle efficiency, etc. (Anderson, Para. [0482]).
Sugasawa, in the same field of endeavor of vehicle control, discloses the first sensor being disposed at a first suspension device of the left side wheel of the vehicle (Sugasawa, Fig. 3, Column 6, Lines 58-62, Sugasawa discloses a first vehicle height sensor for producing a vehicle height indicative signal for the corresponding wheel installed near the piston rod and shock absorber cylinder (see Column 12, Lines 5-12)).
Sugasawa, in the same field of endeavor of vehicle control, discloses the second sensor being disposed at a second suspension device of the right side wheel of the vehicle (Sugasawa, Fig. 3, Column 6, Lines 58-62, Sugasawa discloses a first vehicle height sensor for producing a vehicle height indicative signal for the corresponding wheel installed near the piston rod and shock absorber cylinder (see Column 12, Lines 5-12)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Sugiyama to include a vehicle height sensor attached to the suspension of the vehicle for each individual wheel of the vehicle as disclosed by Sugasawa in order to produce a vehicle height signal for each corresponding wheel, (Sugasawa, Column 6 Lines 58-62)
Regarding Claim 2:
The combination of Sugiyama, Anderson, and Sugasawa discloses the vehicle control system according to claim 1.
Anderson, in the same field of endeavor of vehicle controls, discloses wherein the first and second vehicle height information detecting portions are external recognition sensors (Anderson, Para. [0383-0384], Anderson discloses sensors such as laser, radar, sonar, lidar or camera are used to measure the road (i.e. external recognition) in front of the tires (i.e. vehicle height information)).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Sugiyama to include an external detection portions being external recognition sensors as disclosed by Anderson in order to suppress the vibration of the vehicle which includes improving ride comfort, overall vehicle efficiency, etc. (Anderson, Para. [0482]).
Regarding Claim 3:
The combination of Sugiyama, Anderson, and Sugasawa discloses the vehicle control system according to claim 1.
Sugiyama further discloses further comprising a steering torque generating portion configured to calculate vibration generated in a steering based on the difference between the first vehicle height and the second vehicle height respectively detected by the…first and second vehicle height information detecting portions and generate steering torque reducing the generated vibration (Sugiyama, Para. [0026-0029], Sugiyama discloses a vibration suppression current calculator which calculates the steering vibration (i.e. based on differences in tires, see at least para. [0040]) and suppresses the steering vibration, (see Para. [0041]), and brake judder (i.e. yaw motion, see para. [0039-0040])),
wherein the steering torque generating portion uses the first vehicle height and the second vehicle height information respectively detected by the…first and second vehicle height information detecting portions to create a signal for reducing the vibration generated in the steering and a signal for reducing yaw motion of the vehicle, and generates steering torque for controlling the steering (Sugiyama, Para. [0026-0029], Sugiyama discloses a vibration suppression current calculator which calculates the steering vibration and suppresses the steering vibration, (see Para. [0041]), and brake judder (i.e. yaw motion, see para. [0039-0040])).
Regarding Claim 4:
The combination of Sugiyama, Anderson, and Sugasawa discloses the vehicle control system according to claim 1.
Sugiyama further discloses wherein steering torque that is generated by the power steering system cancels yaw motion attributable to road surface input and generates a force for assisting a steering operation by a driver (Sugiyama, Para. [0026-0029], Sugiyama discloses a vibration suppression current calculator which calculates the steering vibration and suppresses the steering vibration, (see Para. [0041]), and brake judder (i.e. yaw motion, see para. [0039-0040])).
Regarding Claim 5:
The combination of Sugiyama, Anderson, and Sugasawa discloses the vehicle control system according to claim 3.
Sugiyama further discloses wherein the steering torque generating portion calculates a lateral force generated by a geometry change of the vehicle due to a height change between the vehicle and the left and right side wheels on a basis of the first vehicle height and the second vehicle height respectively detected by the…first and second vehicle height information detecting portions, and calculates or predicts the yaw motion of the vehicle from the calculated lateral force (Sugiyama, Para. [0026-0029], Sugiyama discloses a vibration suppression current calculator which calculates the steering vibration and suppresses the steering vibration, (see Para. [0041]), and shimmy vibration (i.e. generated due to unbalance of tires, which is a difference in wheel height information, see Para. [0039]).
Regarding Claim 7:
The combination of Sugiyama and Anderson discloses the vehicle control system according to claim 1.
Sugiyama further discloses wherein the steering device comprises a steer-by-wire system, and the steering device is configured to generate a steering reaction force to be provided to the driver by the feed-forward control based on the difference between the first vehicle height and the second vehicle height respectively detected by…the first and second vehicle height information detecting portions (Sugiyama, Para. [0025-0029], Sugiyama discloses an electric power steering control apparatus (i.e. steer by wire system) which includes a vibration suppression current calculator which calculates the steering vibration and suppresses the steering vibration, (see Para. [0041]), and brake judder (i.e. yaw motion, see para. [0039-0040])).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama in view of Anderson in further view of Sugasawa and in further view of Akatsuka et al. (US 2016/0129933; hereinafter Akatsuka).
Regarding Claim 8:
The combination of Sugiyama, Anderson, and Sugasawa discloses the vehicle control system according to claim 7.
Akatsuka, in the same field of endeavor of vehicle control, discloses wherein the steering reaction force can be switched by changing a plurality of steering modes (Akatsuka, Para. [0030], Akatsuka discloses the amount of steering torque (i.e. steering reaction force) changes dependent on if the vehicle is in power-assisted steering mode or target tracking mode).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Sugiyama to include a plurality of steering modes with varying steering reaction forces as disclosed by Akatsuka in order to suppress the steering vibration of the vehicle, (Akatsuka, Para. [0009]).
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087. The examiner can normally be reached 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 4692959067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664